Citation Nr: 0032807	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  96-01 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to May 
1991.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
originally denied service connection for anorexia, bulimia, 
and a personality disorder in July 1992.  The RO notified the 
veteran of its decision and of her right to appeal in August 
1992, but she did not file a timely appeal.  She applied to 
reopen a claim in October 1993.  In September 1994, the RO 
held that new and material evidence had not been received to 
reopen a claim, and she appealed that decision.  She 
testified during a hearing at the RO in June 1996.  

The case thereafter came to the Board of Veterans' Appeals 
(the Board), which held in March 1999 that new and material 
evidence had been received to reopen the claim.  The Board 
remanded the case to the RO in March 1999 to have a VA 
psychiatric examination conducted pursuant to 
38 U.S.C.A. § 5107 (West 1991), and for the RO to thereafter 
accord the claim de novo consideration on its merits.  

The requested VA psychiatric examination was completed in May 
1999.  The RO subsequently continued the denial of the claim 
and then returned the case to the Board for its appellate 
consideration.  In March 2000, the Board denied the veteran's 
claim.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Thereafter, in a July 2000 order, the Court granted a joint 
motion which had been filed by the Secretary of VA and the 
veteran.  The Board's March 2000 decision was vacated and the 
case was remanded to the Board.  The case is now before the 
Board pursuant to the Court's July 2000 order.  



REMAND

The joint remand motion which was granted by the Court in 
July 2000 indicated that the May 1999 VA psychiatric 
examination report which was obtained following the Board's 
March 1999 remand was not as thorough as was necessary.
The joint remand states that the psychiatric examination 
report "is rather cursory, as it does not contain a detailed 
analysis of the symptomatology exhibited by the veteran 
during service and, although it notes reports of 
hallucinations by the veteran and her private psychologist, 
does not address the significance of said hallucinations".  

The parties to the joint motion agreed to have a VA 
psychiatric examination by a board of two psychiatrists who 
had not previously examined the veteran.  They agreed that 
the psychiatrists should render an opinion addressing (1) the 
question of what current psychiatric disorder(s) the veteran 
currently has; (2) whether there was a relationship between 
the veteran's in-service bulimia nervosa and her current 
psychiatric disorder, including the question of whether the 
bulimia nervosa noted during service decompensated or evolved 
into another disorder; and (3) whether the veteran suffers 
from hallucinations and if so, what type of hallucinations 
they are and what their diagnostic relevance is (i.e., is a 
diagnosis of psychosis warranted?); and (4) whether any other 
disorder currently diagnosed is related to service, or, if 
the veteran currently has a psychosis, whether it was 
manifested within a year following the veteran's service 
discharge.  The parties agreed that the psychiatrists shall 
interview and examine the veteran and administer all 
necessary psychological tests in order to reach their 
conclusions and determinations addressing the questions 
above.  A copy of the joint motion for remand has been 
associated with the veteran's VA claims folder.   


The Board is obligated to comply with remand instructions of 
the Court.  The case is accordingly REMANDED to the RO for 
the following action:  

1.  The veteran should be contacted 
through her attorney and requested to 
inform the RO as to whether or not she 
has received any recent psychiatric 
treatment and whether she is aware of 
any additional evidence which is 
pertinent to her claim which has not 
been associated with her claims folder.  
The RIO should then take appropriate 
steps to obtain such additional evidence 
and associate it with the veteran's VA 
claims folder.

2.  A VA psychiatric examination shall 
be conducted by a board of two 
psychiatrists who have not previously 
examined the veteran.  The veteran's 
claims folder must be made available to 
the psychiatrists prior to the 
examination.  The examining 
psychiatrists must review the joint 
motion for remand, as well as this 
remand, prior to the examination.  The 
psychiatrists must render an opinion 
addressing (1) the question of what 
current psychiatric disorder(s) the 
veteran currently has; (2) whether there 
was a relationship between the veteran's 
in-service bulimia nervosa and her 
current psychiatric disorder, including 
the question of whether the bulimia 
nervosa noted during service 
decompensated or evolved into such 
current disorder; and (3) whether the 
veteran suffers from hallucinations and 
if so, what type of hallucinations they 
are and what their diagnostic relevance 
is (i.e., is a diagnosis of psychosis 
warranted?); and (4) whether any other 
disorder currently diagnosed is related 
to service, or, if the veteran currently 
has a psychosis, whether it was 
manifested within a year following the 
veteran's service discharge.  The 
psychiatrists' report must contain a 
detailed analysis of the symptomatology 
exhibited by the veteran during service, 
determine whether or not the veteran has 
had hallucinations following service, 
and address the significance of any such 
hallucinations in the context of what 
current disability the veteran has and 
whether or not it had its onset in 
service or, if pre-existing service, was 
aggravated (chronically increased in 
severity) in service.  The report should 
also render an opinion as to whether or 
not the veteran's current psychiatric 
disability either (a) had its onset in 
service or (b) if it pre-existed 
service, became chronically worse in 
service, due to any cause, including 
those unknown to the veteran.  The 
report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand.  If not, the RO should implement 
appropriate corrective procedures.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for psychiatric 
disability.

If the benefits sought on appeal are not granted, the RO 
should issue a Supplemental Statement of the Case; a 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until she is notified by the RO.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
with those of the Court.  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board is required as a matter of law to 
ensure compliance, and will further remand the case to ensure 
compliance with the remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 


